JOHNSON, Judge:
This appeal for reappraisement has been submitted for decision upon an .agreed statement of fact entered into by and between counsel for the respective parties hereto.
Upon the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the invoice unit values, plus 12.44 per centum, plus the cost of packing as found by the appraiser.
Judgment will be entered accordingly.